PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/477,434
Filing Date: 3 Apr 2017
Appellant(s): Nakata et al.



__________________
Henry J. Daley, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/21.  


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/31/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.

	Claims 1-11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA (WO 2013/140469 — see English equivalent US 2014/0377590 for paragraph citations) in view of ISHIO et al. (US 2013/0034748), and further in view of both THIELE et al. (US 2016/0064022) and HELLWIG et al. (US2016/0148632).


 (2) Response to Argument
Appellant argues that it is improper to modify UCHIDA by ISHIO because ISHIO teaches that the addition of a metal for the purpose of substitution with Fe is insufficient to treat the problem of “making a highly (001)-oriented and highly L10-ordered L10-FePt thin film at a lower temperature” – see paragraph [0019] of ISHIO. Therefore, Appellant maintains that one of ordinary skill in the art would not be motivated to add a metal in place of Fe in the FePt alloy.
Appellant’s argument is not persuasive because ISHIO was not relied upon to teach the addition of a metal in place of Fe in the FePt alloy disclosed by UCHIDA.  Instead, ISHIO was relied upon as a teaching reference to show that L10 FePt alloys were known in the art to have concentration ranges that are broader than the specific L10 Fe50Pt50 composition shown in the examples of UCHIDA.  Paragraph [0051] of ISHIO reads as follows:

“If the content ratio of Fe and Pt in the thin film 2 obtained in the step Si is outside the ratio Fe:Pt=1:1 at mole ratio, the L10 ordering of an FePt alloy obtained after the following annealing step S2 will degrade. Therefore, the content ratio of Fe and Pt in the thin film obtained in the step S1 is preferably around Fe:Pt=45-55:55-45 at mole ratio.”

The disclosed Fe:Pt contents of 45-55 at% Fe and 55-45at% Pt are taught to be desirable for achieving L10 ordering.  Appellant does not appear to dispute this fact. In view of ISHIO’s teaching, one of ordinary skill in the art would have recognized that an L10 FePt alloy, as broadly suggested by UCHIDA, would be expected to have a range of suitable concentrations for Fe and Pt with an Fe content of as low as 45 at%.

Appellant argues that THIELE fails to teach substitution of a portion of the Fe content in a FePt alloy with Ru.  However, the position set forth in the non-final rejection of 3/31/21 is that it would have been obvious to substitute a portion of the Pt content in an L10 FePt alloy as suggested by the combination of UCHIDA in view of ISHIO with Ru.  Appellant acknowledges that this is the Office’s position but does not present any arguments as to why THIELE fails to suggest modifying the combination of UCHIDA in view of ISHIO to replace a portion of the Pt content in an L10 FePt alloy with Ru.   

Appellant argues that THIELE is improper to combine with UCHIDA and ISHIO because substitution of a portion of Pt with a transition metal such as Ru as suggested by THIELE is encompassed by the “addition of a metal for the purpose of substitution with Fe” taught by ISHIO.  Appellant maintains that because ISHIO teaches that such an addition is “insufficient to solve the problem raised by ISHIO”, one of ordinary skill in the art would not be motivated to combine the teachings of THIELE with those of ISHIO or the combination of UCHIDA in view of ISHIO.
0 alloys.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
UCHIDA combined with ISHIO reasonably suggests a L10 FePt alloy having an Fe content of as low as 45 at% and a Pt content of as high as 55 at%.  Modifying such an alloy to replace some of the Pt content with Ru would have been obvious in order to reduce Curie temperature while maintaining high magnetic stability and performance by slowing the reduction in magneto-crystalline anisotropy (see THIELE paragraphs [0019]-[0020]). Nothing in the UCHIDA reference or ISHIO reference teaches away from such a modification.  Appellant points to paragraph [0019] of ISHIO as suggesting that replacing a portion of Fe in a L10 FePt alloy was found to be unsuitable for making “a highly (001)-oriented and highly L10 -ordered L10 FePt thin film at low temperature.”  Paragraph [0019] reads as follows:
“As described above, conventionally, in forming an L10 FePt thin film, metal is added for the purpose of substitution with Fe; or an oxide of a light element such as Si, B, Mg is added for the purpose of accelerating diffusion of the element. Using these additives helps produce a positive effect to some extent. However, in the conventional formation methods, it is difficult to make a highly (001)-oriented and highly L10-ordered L10 FePt thin film at low temperature.”

However, nothing in this paragraph or in the rest of ISHIO’s disclosure would lead one of ordinary skill in the art away from substituting a portion of the Pt content in an L10 FePt alloy as suggested by THIELE.  
Even if one of ordinary skill in the art were to equate substituting a metal such as Ru for some amount of Pt with substituting a metal such as Ru for some amount of Fe as argued by Appellant, paragraph [0019] of ISHIO does not teach away from such a substitution.  When taken in the context of 0-ordered FePt thin film” at low temperature. However, the primary reference to UCHIDA does not place any particular limits on the temperature at which they form their L10-ordered FePt.  Thus, there is no reasoning that would have deterred one of ordinary skill in the art from modifying UCHIDA to replace some amount of Pt with Ru.

Appellant argues that HELLWIG fails to disclose a relationship between dHk/dt and recording density.  Therefore, Appellant maintains that HELLWIG does not teach or suggest the advantageous effects of the presently claimed invention, which improves recording density by increasing a gradient of an anisotropic magnetic field to temperature variation (dHk/dT) at a temperature 60 °C lower than the Curie temperature (Tc).  It is noted that this argument has not been previously presented.  It is in response to the 35 USC 103 rejection in view of HELLWIG that was newly presented in the non-final rejection of 3/3/21.  
	HELLWIG was cited as a teaching reference to show that there was an art recognized relationship between dHk/dt and writing field gradient.  While the reference does not explicitly state that there is a relationship between dHk/dt and recording density, one of ordinary skill in the art reading HELLWIG would have understood that writing field gradient is critical to recording density and is one of the key factors in determining achievable recording density.  The mechanism by which this occurs is well known in the art.  For instance, para [0031] of Ikeda et al. (US 20070247748), states the following in the context of describing a perpendicular magnetic recording system:
“Field undershoot enables a high write field gradient, i.e., dH/dx, which results in narrower magnetic transitions. Narrower magnetic transitions reduce the media "jitter" noise, enabling a higher linear data recording density.

Because a high write field gradient provides narrower magnetic transitions across a medium surface, greater recording density is achieved.  Thus, optimizing the result effective variable dHk/dt to 
	In addition, it is noted that UCHIDA discloses that “the transition width between recording bits in the heat-assisted magnetic recording scheme is determined by a head magnetic field gradient and a temperature gradient” -see para [0010].  One of ordinary skill in the art would have understood this to mean that the write field gradient determines transition width between recording bits. And as noted above, this transition width is directly related to magnetic recording density. UCHIDA cites IGARASHI et al., "Computer Simulation for Thermal Assist Recording - The Format of Technical Report (Subtitle) -",
Technical Report of IEICE, MR2004-39 (2004-12) in support of this fact.  It is noted that IGARASHI et al. is also cited in paragraph [0032] of the instant specification wherein the inventors state the following:
	“It is necessary to increase the gradient of an anisotropic magnetic field (Hk) to temperature variation (dHk/DT) at the substantial recording temperature, in order to improve the recording density. This is because the bit transition width between recording bits can be reduced by
               increasing dHk/dT.” 

Appellant also argues that HELLWIG discloses that incorporating Cu causes a lowering of dHk/dt and therefore, one of ordinary skill in the art would not adopt the means of incorporating Cu for the purpose of improving any properties other than those specifically disclosed by HELLWIG.
	This argument is not persuasive because HELLWIG was relied upon only as a teaching reference to establish that dHk/dt was known to affect write field gradient and thus, recording density.  It was not relied upon to suggest incorporation of Cu into the primary reference to UCHIDA.

	Appellant further argues that HELLWIG does not disclose the temperature at which dHk/dt should be measured and a preferred value of dHk/dt at such temperature.  However, dHk/dt is understood in the art to be a measure that is taken at recording temperatures.  Thus, optimization 
“The actual substantial recording temperature varies dependent on the design principle of the magnetic recording device and the like. Preferably, it is assumed that the substantial recording temperature is within a range from a temperature 60°C lower than the Curie temperature Tc to a temperature 20°C lower than the Cutie temperature Tc, the middle of the range being a temperature 40°C lower than the Curie temperature Tc.” 

Thus, optimization of dHk/dt across an entire recording temperature range, including 60 °C below Curie temperature, would have been prima facie obvious.

With respect to Appellant’s argument that the prior art does not disclose the preferred value of dHk/dt at the claimed temperature, the prior art recognized that dHk/dt is a result effective variable that controls various magnetic properties including write field gradient and thus, recording density.  As such, determining the optimal value of dHk/dt in the heat assisted magnetic recording medium of UCHIDA would have been a matter of routine experimentation for a person of ordinary skill in the art in the absence of a showing of unexpected results or other secondary considerations.   

	Appellant does argue that there is an unexpected decrease in Tc associated with a Fe content of 46.9at% or less (see Tables 4-5 in the instant specification and Fig B in the Evidence Appendix). 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Holly Rickman/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        

Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.